DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 28 March 2022 has been entered.  Claims 1-3 and 5-37 are pending.  Claims 2 and 35-37 were withdrawn.
The text of those sections of Title 35, U.S. Code not included in this Action can be found in a prior Office Action.

Expired Suspension
Pursuant to Applicant's request filed with the RCE, action by the Office was suspended on this application under 37 CFR 1.103(a) for a period of 3 months.  This time period has expired.

Claim Rejections - 35 USC § 112(b)
Claims 1, 3, and 5-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1
It is unclear what constitutes a “high density thin layer of electrons”.  For example, it is unclear how a high density layer of electrons differs from a non-high density layer of electrons.  The border that distinguishes a high density from a non-high density is unknown.  Nor is a density value range for a “high” density layer of electrons defined in the specification.  Similarly, it is unclear how a thin layer of electrons differs from a non-thin layer of electrons.  The border that distinguishes thin from non-thin is unknown.  Nor is a thickness value range for a “thin” layer of electrons defined in the specification.  The claim does not sufficiently allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.
Applicant argues that support “is described in the Specification as filed inter alia at ¶ ¶ [0085], [0091] and [0099] - [0117], such that a person of ordinary skill in the art would understand what is meant by the phrase ‘a high density thin layer of electrons’.”  The examiner respectfully disagrees.  Applicant has not shown how the relied upon sections would lead one of ordinary skill in the art to understand what constitutes a “high density thin layer of electrons”.  The relied upon sections do not define, provide density and thickness ranges of, or even mention “high density” or “thin layer”.  Even in view of the relied upon sections as a whole, the skilled artisan still would not know what constitutes a “high density thin layer of electrons”.  Without knowing what constitutes a “high density thin layer of electrons”, the public would not know what constitutes infringement.  Thus, the claims are indefinite.
It is unclear what constitutes “fusion reactant nuclei”.  For example, it is unclear whether “fusion reactant nuclei” are a part of the first reactant, the second reactant, the ions, the neutrals, or a combination thereof.  It is also unclear whether the “fusion reactant nuclei” differ from the “nuclei of the first and second reactants” and the “nuclei of the neutrals”. 
The wording “the positive nuclei of the first and second reactants” lacks proper antecedent basis.

Claim Rejections - 35 USC § 112(a)
Claims 1, 3, and 5-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The reasons for rejection set forth in the Examiner’s Answer dated 27 July 2021  are herein incorporated by reference.  
The RCE did not include any claim amendments.  That is, the same claims that were reviewed in the PTAB decision of 26 January 2022 are still pending. 

Claim Rejections - 35 USC § 101
Claims 1, 3, and 5-34 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
The reasons for rejection set forth in the Examiner’s Answer dated 27 July 2021  are herein incorporated by reference.  This application claims an invention that contradicts known scientific principles.  An invention that is "inoperative" (i.e., it does not operate to produce the results claimed by applicant) is not a "useful" invention in the meaning of patent law (MPEP 2107.01).
The RCE did not include any claim amendments.  That is, the same claims that were reviewed in the PTAB decision of 26 January 2022 are still pending. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant relies on an Article written by the present inventor entitled "Enhancement of Nuclear Fusion in Plasma Oscillation Systems," which has been accepted for publication by the journal Plasma.  Applicant states that “further reconsideration of the grounds of rejection is requested in view of the Article”.  Applicant alleges that “The Article demonstrates concepts of dynamic oscillations of positive and negative ions . . . and could provide a significant reduction of the Coulomb potential barrier . . . In the paper, theoretical analyses of such oscillations systems are presented”.  
The examiner asserts that that the Article does not correspond to the currently recited invention.  Thus, the Article does not provide support for the recited invention. 
Furthermore, there is a question of whether the Article was published only after being subject to proper peer review and approval.  Multidisciplinary Digital Publishing Institute (MDPI) is the publisher of the journal “Plasma”.  Thus, the Article was published by MDPI.  Journals like Plasma are based on the model of open access publishing.  That is, MDPI typically makes authors pay fees to have their work published online.  
  Note the document by Gillis (“Beware! Academics are getting reeled in by scam journals”).  Gillis implies that the Article may have been published based solely on fees paid by the authors, which includes inventor Wong.  The names and credentials of the Article reviewers (if any) are not provided.  That is, there is no evidence of record that the Article was independently reviewed and approved (verified) by members of the mainstream scientific community.  PTAB has the final decision on how much weight is to be given to the Article. 
The examiner maintains that regardless of the Article there is still no evidence of record that Applicant’s recited invention is operable and reproducible.  Furthermore, the examiner is bound by the Federal Circuit court’s prior rulings.  Note In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert, denied, 126 S. Ct. 346 (2005), and In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the RCE submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination (RCE) and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878. 


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646